Sawyer, C. J., also delivered the following opinion :
I concur in the judgment, and generally in the reasoning of Mr. Justice Crockett, by which his conclusions are established; but I do not wish to be understood as assenting to those portions of the opinion which, while recognizing as authority, the former decisions of this Court referred to, suggest doubts as to their soundness upon the questions therein decided, arising under the Acts of Congress making treasury notes a legal tender in payment of debts.
*259Sanderson, J., delivered the following opinion, in which Rhodes, J., concurred:
In the conclusion reached by a majority of the Court upon the first point considered in the opinion of Justice Crockett, I concur. From the conclusion reached upon the second point, I dissent, upon the authority of Poett v. Stearns (31 Cal. 78.) So far as the principle involved in the second point is concerned, I am unable to distinguish between that case and this. No attempt has been made by my associates to distinguish between them, and I must, therefore, consider this case as overruling that, although it is not so declared in terms. I was entirely satisfied with the judgment in Poett v. Stearns at the time it was rendered, and I have since seen no cause to doubt its soundness. For the reasons stated by Justice Shafter in that case, I think the plaintiff in this is entitled to a judgment in coin as against all the defendants.